Title: From Thomas Jefferson to Indian Nations, 18 January 1809
From: Jefferson, Thomas
To: Indian Nations


                  
                      My children 
                     
                     Jan. 18. 1809.
                  
                  I have considered the speech you have delivered me, & will now make answer to it. you have gone back to antient times, & given a true history of the uses made of you by the French, who first inhabited your country & afterwards by the English. and how they used you as dogs to set upon those whom they wanted to destroy. they kept the hatchet always in your hand, exposing you to be killed in their quarrels, and then gave you whiskey that you might quarrel & kill one another. I am glad you understand these things, & are determined no more to fight their battles. we shall never wish you to fight ours, but to stay at home in peace & take care of yourselves. you still wish however to keep up a correspondence with the English, because you say your young people find an advantage in it. the less you have to do with them the better, because all their endeavors will be, as you know, to persuade you to go to war for them. if they owe you for lands, they ought to pay you once for all & be done with it. with respect to your people on the English side of the water, should we have war with the English, let them remain neutral & we shall not disturb them: but if the English should endeavor to force them into the war; you would do well to recieve them & let them live with you till we can clear the way for them to go back again which will not take long.
                  You ask me what passed between this government and the Little Turtle, the chiefs of the Chippeways, Poutewotomies, Shawanese, Ottaways, Isaac Williams, the Crane & the Delawares at their visits to the seat of this government many years ago. those visits were in the time of my predecessors, so that I did not hear their speeches, & they did not leave them in writing. it is not in my power therefore to tell you what they were. but I can assure you that when the Little Turtle visited me, and in like manner when the chiefs of other tribes have visited me, not one word was ever said to the prejudice of the other Indians. I have no reason to believe they wished to speak to me in that way, but if they did they knew I would not listen to them, & therefore did not do it. my advice to them all has been constantly to live in peace & friendship with one another, to begin to cultivate the earth, to raise domestic animals, & leave off the use of ardent spirits: in short, precisely what I have said to yourselves.
                  You ask whether the treaties at Swan’s creek, & those of the last fall, and the fall before were made by my desire. I will explain this subject to you. we consider your lands as belonging fully to yourselves, and that we have no right to purchase them but with your own free consent. whenever you wish to sell, we are willing to buy, altho’ it may be lands which we do not immediately want. we believe it to be for your benefit to sell a part of your lands for annuities which may enable you to improve farms, and in the mean time to support yourselves. while you keep such large tracts of country, the few deer which remain tempt you to continue hunters, and are yet not enough to maintain you plentifully through the year. a small part of the land cultivated in corn, with the cattle, hogs, sheep it would enable you to raise, would maintain you better through the year, than the whole does in game. a thorough persuasion therefore that it is better for you to turn your surplus lands from time to time into money, induces us to buy when you desire to sell. on this principle at the treaty of Swan’s creek we purchased the slip of land which laid between what you sold to the Connecticut company & our former lines. we had no particular desire to buy it, but were told that it would be convenient to you to sell that parcel, & therefore we bought it.
                  The lands which were purchased of you near Detroit the last fall & the fall before, we did wish to purchase, provided you were willing freely to sell. at Detroit, you know, wee keep a garrison to watch the English & to protect the factory we establish there to carry on trade with you. it is very desirable for us therefore to obtain so much land in the neighborhood as would recieve settlers sufficient to raise provisions for the garrison, and to strengthen the garrison if attacked by the English. but still we instructed Governor Hull, (however much we wished to get some land there, not to press it on you if you were not entirely willing to accomodate us. the settlement of our people there will be a great advantage to you if you become cultivators of the earth. you saw the Cherokees who were here when you arrived, my children. these were wealthy men, and became wealthy merely by living near our settlements. their mother towns of Chota & Chilowee are but twelve miles from our principal town of Knoxville. the Cherokees there have good farms, good houses, & abundance of cattle & horses. if a family raises more corn or cattle than they want for their own use, instead of letting it be eaten by their own lazy people who will not work, they carry it to Knoxville, sell it to our people, & purchase with the money, clothes & other comforts for themselves. our settlements around Detroit will give you the same advantages if you become farmers & raise cattle, hogs, sheep, fowls & such things to spare you can immediately exchange them for clothing & other necessaries. I am satisfied therefore, my children, that the accomodatin us with that land was as beneficial to you as to us. but notwithstanding I believe it to be better for you to sell your surplus lands from time to time, yet I repeat to you the assurances that, altho’ we may go so far sometimes as to say we would be willing to buy such a piece of land, yet we will never press you to sell, until you shall desire yourselves to sell it.
                  I have thus, my children, answered the particulars of your speech. I have done it with truth and an open heart, and I hope it will be satisfactory to you.
                  
                     Th: Jefferson 
                     
                  
               